          Case 1:19-cv-02826-KBJ Document 27 Filed 10/15/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

________________________________________________
                                                )
STATE OF CALIFORNIA, et al.,                    )
                                                )
      Plaintiffs,                               )
                                                )                     No. 1:19-cv-2826-KBJ
                  v.                            )
                                                )
ELAINE L. CHAO, et al.,                         )
                                                )
      Defendants.                               )
________________________________________________)

________________________________________________
                                                )
ENVIRONMENTAL DEFENSE FUND, et al.,             )
                                                )
      Plaintiffs,                               )
                                                )                     No. 1:19-cv-2907-KBJ
                  v.                            )
                                                )
ELAINE L. CHAO, et al.,                         )
                                                )
      Defendants.                               )
________________________________________________)

                                     NOTICE OF SERVICE

       Pursuant to the Court’s General Order and Guidelines Applicable to APA Cases,

Defendants in these related cases hereby notify the Court that they have served a copy of their

motion to dismiss, via e-mail, on lead counsel for Plaintiffs in each related case.

                                              Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                    Assistant Attorney General
 Of Counsel:                                      JONATHAN D. BRIGHTBILL
 JONATHAN C. MORRISON                               Principal Deputy Assistant Attorney
  Chief Counsel                                     General
 CHRISTOPHER S. PERRY                               Environment and Natural Res. Div.
        Case 1:19-cv-02826-KBJ Document 27 Filed 10/15/19 Page 2 of 3



 Acting Assistant Counsel for Litigation and     /s/ Benjamin R. Carlisle
    Enforcement                                DANIEL R. DERTKE
KERRY E. KOLODZIEJ                             BENJAMIN CARLISLE
 Senior Trial Attorney                           Environmental Defense Section
                                                 U.S. Department of Justice
   Office of the Chief Counsel                   Box 7611
   National Highway Traffic Safety               Washington, D.C. 20004
    Administration                               (202) 514-0994



OCTOBER 15, 2019
90-5-2-4-21567




                                               2
          Case 1:19-cv-02826-KBJ Document 27 Filed 10/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2019, I electronically filed the foregoing Notice with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system.

       The participants in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                                       s/ Benjamin R. Carlisle




                                              -A1-
